      Case 1:19-cv-01197-KWR-SCY Document 24 Filed 05/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

 JAMES A. CHRISTOPHER,                          §
                                                §
        Plaintiff,                              §
 v.                                             §   C.A. No. 1:19-cv-01197-KWR-SCY
                                                §
 STANDARD INSURANCE COMPANY,                    §
                                                §
        Defendant.                              §


                             AGREED ORDER OF DISMISSAL

       The parties having advised the Court that the matters in controversy have been resolved, it

is accordingly

       ORDERED, ADJUDGED and DECREED that all claims asserted or assertable herein

by Plaintiff against Defendant are released and DISMISSED WITH PREJUDICE; and it is

further ORDERED, ADJUDGED and DECREED that all attorneys’ fees and costs are taxed

against the party incurring same.

       SO ORDERED.

       SIGNED this 27th day of May, 2020.




Agreed Order of Dismissal                                                                  Page 1
      Case 1:19-cv-01197-KWR-SCY Document 24 Filed 05/27/20 Page 2 of 2



STIPULATED AND AGREED TO:


By: /s/ Nicholas T. Lavella            By: /s/ Ryan K. McComber
       Daniel T. Cornish                      Lorna M. Wiggins
       dcornish@2keller.com                   lwiggins@wwwlaw.us
       Michael G. Duran
       michaeld@2keller.com            WIGGINS,WILLIAMS &WIGGINS, P.C.
                                       1803 Rio Grande, NW
KELLER & KELLER                        Albuquerque, New Mexico 87104
505 Marquette Ave NW #1300             (505) 764-8400
Albuquerque, NM 87102                  (505) 764-8585 (fax)
(505) 938-2300
(505) 938-2301 (fax)                   and

and                                    Ryan K. McComber
                                       NMBN 20-53
Nicholas T. Lavella                    ryan.mccomber@figdav.com
nlavella@2keller.com
                                       FIGARI + DAVENPORT, LLP
KELLER & KELLER, LLP                   901 Main Street, Suite 3400
2850 N. Meridian Street                Dallas, Texas 75202
Indianapolis, IN 46205                 (214) 939-2000
(317) 275-3076                         (214) 939-2090 (fax)
(317) 926-1411 (fax)
                                       ATTORNEYS FOR DEFENDANT
ATTORNEYS FOR PLAINTIFF




Agreed Order of Dismissal                                                Page 2
